Citation Nr: 1642088	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  13-02 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from August 1978 to August 1982.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his wife provided testimony at a May 2014 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

In January 2015, the Board remanded the issues of entitlement to service connection for bilateral hearing loss and tinnitus for further development.  Subsequently, the Veteran was afforded a VA examination and, in a June 2015 rating decision, service connection for hearing loss was granted.  Thus, the only issue remaining on appeal is entitlement to service connection for tinnitus, and it is now appropriate for appellate review.  


FINDING OF FACT

Other than exposure to loud noise, there was no event, disease, or injury manifesting tinnitus during active service, symptoms of tinnitus were not chronic in service, symptoms of tinnitus have not been chronic since service separation, tinnitus did not manifest to a compensable degree during or within one year of active service, and there is no medical nexus between the current tinnitus and active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 101, 1101, 1112, 1113, 1131, 1153, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) competent evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as organic diseases of the nervous system (e.g., tinnitus), to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In this case, the medical evidence of record demonstrates a current diagnosis of tinnitus.  Where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  However, for the reasons set forth below, the Veteran was not diagnosed with tinnitus within one year of separation from service, nor has there been continuity of symptomatology.   

With specific regard to continuity of symptomatology, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, such as tinnitus, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran states that his current tinnitus is a result of his work on tanks during active service, with exposure to the noise of tank engines, tracks, and guns, sometimes without hearing protection.  His DD Form 214 confirms that his military occupational specialty (MOS) was armor crewman, and exposure to excessive noise during active service is demonstrated by the evidence.  

The question before the Board is whether the current tinnitus is related to the in-service noise exposure.

After a review of all the evidence of record, lay and medical, the Board finds that the preponderance of the evidence demonstrates that there was no event, injury, or disease (other than exposure to loud noise) manifesting tinnitus during active service, and that the preponderance of the evidence demonstrates that symptoms of tinnitus were not chronic in service.  

The service treatment records are entirely negative for complaints, reports, symptoms, findings, treatment, or diagnoses of tinnitus - highly probative evidence weighing against a finding that tinnitus manifested during active service. 
  
Thus, the Board finds that the weight of the evidence is against a finding that tinnitus manifested during active service.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the preponderance of the evidence demonstrates that symptoms of tinnitus have not been continuous since separation from active service in August 1982.  Following separation from service in August 1982, the evidence of record does not show any complaints, diagnosis, or treatment for tinnitus until March 2011, when the Veteran filed his claim for service connection.    

The absence of post-service complaints, findings, diagnosis, or treatment for tinnitus for nearly 30 years after service separation is one factor that tends to weigh against a finding of chronic symptoms of tinnitus after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).    

Additional evidence demonstrating that symptoms of tinnitus have not been chronic since service separation includes the Veteran's own statements made during the course of this appeal.  For instance, at the May 2011 VA examination, he reported that he began experiencing tinnitus symptoms fifteen years prior, still more than a decade after service separation.  Then, at the May 2014 Board hearing, he testified that he first realized he was experiencing tinnitus in 1987 or 1988, at least five years after service separation, providing highly probative evidence against a finding of chronic tinnitus symptoms since active service.

To the extent that the Board is able to interpret from his statements made in the context of the current claim that the Veteran has asserted that his tinnitus began during service, the service treatment records contradict these assertions.  That evidence is highly probative evidence with regard to what symptomatology he was experiencing at that time, and is certainly more probative than reports provided more than thirty years later.  Moreover, the Veteran's own statements at the VA examination and the Board hearing, as outlined above, contradict any other contention that symptoms began during or immediately after active service.  

The Board also finds that the preponderance of the evidence demonstrates that tinnitus did not manifest to a compensable degree within one year of service separation.  The preponderance of the evidence demonstrates no tinnitus symptoms during the one year period after service, and no diagnosis or findings of tinnitus of any severity during the one year post-service presumptive period.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  Indeed, the evidence does not demonstrate a diagnosis or complaints of tinnitus until 2011.  For these reasons, the Board finds that tinnitus did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for tinnitus are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309.

As noted above, to the extent that the Veteran's statements made in the context of the current disability claim can be interpreted as a report of chronic tinnitus symptoms since service, the Board finds that these more recent assertions are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's assertions of chronic tinnitus symptoms after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records, which are negative for any signs, symptoms, complaints, treatment, or diagnoses of tinnitus; the Veteran's report of the onset of tinnitus many years after service separation at the 2011 VA examination and 2014 Board hearing, as outlined above; and the lack of any documentation of reports or treatment for tinnitus until 2011, nearly 30 years after service separation.  

As such, the Board does not find that the evidence sufficiently supports chronic tinnitus symptomatology since service, so as to warrant a finding of a nexus between the current disorder and active service. 

The Board acknowledges the Veteran's belief that his current tinnitus is related to the noise exposure he experienced during active service.  The Veteran is competent to provide evidence regarding matters that can be perceived by the senses, and he is competent in some instances to provide a competent opinion regarding etiology.  See Jandreau, 492 F.3d 1372; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  For the reasons discussed below, however, the Board finds that the opinion provided by the VA examiner in April 2015 is more probative than the Veteran's lay assertions.  The VA examiner has expertise, education, and training that the Veteran is not shown to have.  As such, her etiology opinion is afforded more weight.

Here, a VA opinion was obtained in April 2015.  The VA examiner opined that the Veteran's tinnitus is less likely than not a result of military noise exposure.  She explained that tinnitus is a subjective complaint and no objective measure exists to verify the presence or absence of tinnitus.  Etiology is typically inferred by patient history and a review of medical records.  A review of the Veteran's claims file and service medical records revealed no record of complaint or treatment for tinnitus.  Further, at the May 2011 VA examination, he reported that the tinnitus first occurred fifteen years prior, which would have been around 1996.  She also acknowledged his later statement at the Board hearing that he first noticed his tinnitus in the late 1980s.  While she stated she was unable to reconcile the difference between the two reports, she noted that in both instances, the tinnitus began several years after his discharge from military service.  She stated that it is widely accepted that noise-induced tinnitus occurs at the time of the noise exposure, and does not develop years later.  Additionally, per the Institute of Medicine (2006), "as the interval between a noise exposure and the onset of tinnitus lengthens, the possibility that tinnitus will be triggered by other factors increases."  The VA examiner noted that the Veteran reported a history of occupational noise exposure following service at the 2011 examination.  

The Board finds that the 2015 VA opinion is the most probative evidence of record and has afforded greater weight to that opinion than to the statements of the Veteran as to the etiology of his tinnitus.  The VA opinion is competent and probative medical evidence because it is factually accurate and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence, reviewed the Veteran's claims file, and fully articulated the opinion.  Further, there are no contrary competent opinions of record.    

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current tinnitus and his military service, including no credible evidence of chronic symptoms of tinnitus during active service, chronic symptomatology of tinnitus following service separation, or competent medical evidence establishing a link between the Veteran's tinnitus and active service.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for tinnitus, and outweighs the Veteran's more recent contentions regarding in-service chronic symptoms and chronic post-service symptoms.  

For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA satisfied the notice requirements of the VCAA by way of the May 2011 rating decision and subsequent adjudications of the claim.  Any deficiencies in timeliness of notice were resolved by the multiple opportunities the Veteran had to submit additional evidence in support of his claim prior to issuance of the statement of the case and supplemental statement of the case.   

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, a VA opinion, and the Veteran's statements, including his testimony at the May 2014 Board hearing.

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the April 2014 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claim, including regarding specific evidence that may help substantiate his claim.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.
  
As noted above, a VA opinion was obtained in April 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate.  The opinion was predicated on a full reading of the Veteran's claims file, including the service treatment records, as well as thorough audiological examinations and interviews of the Veteran.  The VA nexus opinion considered all of the pertinent evidence of record, to include comprehensive audiological examinations, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim decided herein has been met.  38 C.F.R. § 3.159(c)(4).

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for tinnitus is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


